               Case 5:18-cr-00258-EJD Document 466 Filed 07/28/20 Page 1 of 2




 1 ADAM A. REEVES (NYBN 2363877)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 VANESSA BAEHR-JONES (CABN 281715)
   Assistant United States Attorneys
 7
          150 Almaden Boulevard, Suite 900
 8        San Jose, California 95113
          Telephone: (408) 535-5061
 9        Fax: (408) 535-5066
          Robert.Leach@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN JOSE DIVISION
14

15   UNITED STATES OF AMERICA,                      ) Case No. CR 18-258 EJD
                                                    )
16           Plaintiff,                             ) STIPULATION AND [PROPOSED] ORDER
                                                    )
17      v.                                          )
                                                    )
18   ELIZABETH HOLMES,                              )
                                                    )
19           Defendant.                             )
                                                    )
20                                                  )

21                                              STIPULATION
22           WHEREAS, on July 21, 2020, Defendant filed a Motion for Access to Grand Jury Selection
23 Materials (“Motion”) to be heard on August 17, 2020, Dkt. 461;

24           WHEREAS, under the Court’s Local Rules, the government’s response is due July 28, 2020;
25           WHEREAS, because of other pre-existing commitments, the government requires additional
26 time to prepare and file a response;

27           WHEREAS, the parties have met and conferred and agree on, and respectfully request that the
28 Court order, the following briefing schedule for the Motion: government’s response due July 31, 2020,

     STIPULATION & [PROPOSED] ORDER
     CASE NO. 18-258 EJD                            1
              Case 5:18-cr-00258-EJD Document 466 Filed 07/28/20 Page 2 of 2




 1 and Defendant’s reply, if any, due August 7, 2020;

 2          THEREFORE, the parties stipulate and agree that the Court should enter the order below.

 3          IT IS SO STIPULATED.

 4 DATED: July 28, 2020                                 ADAM A. REEVES
                                                        Attorney for the United States,
 5                                                      Acting Under Authority Conferred
                                                        By 28 U.S.C. § 515
 6
                                                        ______/s/__________________
 7
                                                        ROBERT S. LEACH
 8                                                      JEFF SCHENK
                                                        JOHN C. BOSTIC
 9                                                      VANESSA BAEHR-JONES
                                                        Assistant United States Attorneys
10

11 DATED: July 28, 2020                                 WILLIAMS & CONNOLLY LLP
12

13                                                      _____/s/___________________________
                                                        LANCE A. WADE, ESQ.
14                                                      Attorneys for Elizabeth Holmes

15

16                                          [PROPOSED] ORDER

17          For the reasons set forth above, and good cause shown, IT IS ORDERED that the government’s

18 response to the Motion shall be due July 31, 2020, and Defendant’s reply, if any, shall be due August 7,

19 2020.
20          IT IS SO ORDERED.

21

22 DATED: ___________________                           ________________________________________
                                                        THE HONORABLE EDWARD J. DAVILA
23                                                      United States District Judge

24

25

26

27

28

     STIPULATION & [PROPOSED] ORDER
     CASE NO. 18-258 EJD                            2
